Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/848,906 filed 04/15/2020 and Amendment filed 08/10/2021.
Claims 1-15, 21-25 remain pending in the Application. Claims 16-20 have been cancelled from the Application, claims 10-15 have been withdrawn previously. Claims 21-25 have been added to the Application.
4.	Applicant’s arguments, see Applicant Arguments/Remarks, filed 08/10/202, with respect to Claims 1-9, 21-25 have been fully considered and are persuasive.  

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	Authorization for this examiner’s amendment was given in an interview with Ms. Lilia C. Lord (Registration No. 58,420) on 08/26/2021.
7.	The application has been amended as follows: 
To Claims
Cancel claims 10-15

Allowable Subject Matter
8.	Claims 1-9, 21-25 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: the reason for allowance has been indicated previously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	The closest Prior art Zhang et al. (US Patent 7,003,756) discloses a system that controls rippling caused by optical proximity correction during an optical lithography process for manufacturing an integrated circuit, wherein the system adjusts a bias for the given segment, if necessary (abstract), including a regeneration operation, wherein This regeneration may result in a better optical proximity correction, with less rippling effect. Note that in occasions where the regeneration results in worse rippling effect, this regeneration is undone and the regeneration is considered failed. Hence, ripple-controlled biasing (step 732 in FIG. 7) must be performed on the original dissection (col. 8, ll.33-39), but lacks specific arrangements of steps/elements in the manner recited in the instant claims 1-9, 21-25 and indicated previously. The Prior art Yamamoto et al. (US Patent 6,077,310) discloses Pattern data that is an object of correction is divided into an area on which correction is made using correction values that have been obtained in advance for patterns and their respective layouts and an area on which correction is made on the 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

HR
08/26/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851